Citation Nr: 0620743	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
August 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in December 2000 denied the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.  The 
veteran did not initiate an appeal of that determination to 
the Board by filing a timely notice of disagreement and, 
consequently, by operation of law, the RO's denial of service 
connection for peripheral neuropathy became final.  See 
38 U.S.C.A. § 7105 (West 2002).  The veteran has submitted 
additional evidence in an attempt to reopen the claim.  The 
RO found that the additional evidence is not new and 
material, and the current appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence which is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) which is necessary 
to substantiate the claim; (2) which VA will seek to provide; 
(3) which the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).    

The United States Court of Appeals for Veterans Claims 
(Court) has issued a decision holding that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).              
    
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, No. 04-181, which held that, in the 
context of an attempt to reopen a service connection claim 
which was the subject of a prior final disallowance, the VCAA 
requires VA to look at the bases of the denial of the claims 
in the prior decision and to then provide a VCAA notice 
letter which describes the evidence which is necessary to 
reopen and substantiate the element or elements required to 
establish service connection which were found insufficient in 
the prior final denial, citing Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(The three elements required for service connection are 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between an in-service injury or disease and the current 
disability).

In Kent, the Court stated that additional evidence is 
"material" when it contains: 
(1) evidence on a service connection element on which the 
claimant initially failed to submit any competent evidence; 
(2) evidence on a service connection element where previously 
received evidence on that element was found to be 
insufficient; (3) evidence on a service connection element 
where the claimant did not have to submit evidence until a VA 
decision determined that an evidentiary presumption had been 
rebutted; (4) some combination or variation of the above 
three situations.   

In this case, the RO sent the appellant a VCAA notice letter 
in December 2003 concerning his service connection claims.  
That notice letter did not contain the information which the 
Court has now held in Kent VA is required by the VCAA to 
provide to a veteran who is attempting to reopen service 
connection claims which were the subject of prior final 
denial.  Therefore, this case must be remanded for the 
purpose of VA's providing the appellant proper VCAA notice.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of the nature of evidence necessary to 
reopen and substantiate his claim of 
entitlement to service connection for 
peripheral neuropathy as a result of 
exposure to herbicides.  The AMC's letter 
to the appellant should also inform him 
of the five elements of a service 
connection claim discussed by the Court 
in Dingess/Hartman, supra, and of the 
evidence which would be considered 
material to his claim under the holding 
in Kent.

2.  The AMC should then re-adjudicate the 
remanded issue based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

